                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



BENJAMIN DEAN HILL,                                      Case No. 3:18-cv-2726

                        Plaintiff

v.                                                       MEMORANDUM OPINION AND
                                                         ORDER

VILLAGE OF HAMLER, et al.,

                        Defendants


        Pro se Plaintiff Benjamin Dean Hill brings this action pursuant to 42 U.S.C. § 1983 against

defendants Village of Hamler, Hamler Fire and Rescue, John Does 1-3 of Hamler Fire and Rescue,

Henry County Deputy Sheriff Jacob Wilford, Henry County Sheriff, Napoleon Police Department

Officer Steward, Napoleon Chief of Police, City of Napoleon, Henry County Sheriff Department,

and the Napoleon Police Department (collectively “Defendants”). (Doc. 1).

        For the following reasons, I dismiss this action.

                                             BACKGROUND

        Plaintiff’s Complaint is somewhat difficult to follow and comprised largely of conclusory

allegations regarding unspecified defendants. In addition to his § 1983 claims, Plaintiff asserts

various state law causes of action.

        The events at issue here began March 4, 2017. Plaintiff states that defendant Hamler Fire

and Rescue removed him from his vehicle to an ambulance and transported him to the hospital

against his will where he was questioned, assaulted, and arrested. (See Doc. 1 at 6-8). The only

defendants specifically identified regarding these events are Steward and Wilford, who Plaintiff

claims assaulted and beat him at the hospital. (Id. ¶ 30). Plaintiff also claims that an electric stun
device was used on him, but he does not specify the defendant responsible for that conduct. (Id. ¶

31).

         Plaintiff states that while he was at the hospital he was arrested and taken to the Correctional

Center of Northwest Ohio where he was incarcerated and spent 16 hours in a maximum security.

(Id. ¶¶ 26, 32, 33). Plaintiff claims that “defendant” swore out a complaint against him for multiple

offenses which were dismissed on June 1, 2017, after a hearing in Napoleon Municipal Court in

Henry, County, Ohio. Plaintiff further alleges that he was additionally charged with multiple

violations of the Ohio Revised Code and state court judge John Collier1 presided over that criminal

proceeding. (Id. ¶¶ 34-35).

         Although not identified as such, it appears that these factual allegations comprise the basis

for an unnumbered Count I, in which Plaintiff claims that “as a result of ‘their’ concerted unlawful

and malicious harassment, interrogation, and physical abuse” “defendants” deprived him of his right

to equal protection and impeded the due course of justice in violation of the First, Fifth, and

Fourteenth Amendments to the United States Constitution. (Id. ¶ 36). He seeks compensatory and

punitive damages against defendant John Doe paramedics, Wilford, the Henry County Sheriff, the

Napoleon Police Chief, and Steward. (Id. at 9).

         In numbered Count II, Plaintiff alleges there was no warrant for his arrest on March 4, 2017,

and “defendants” lacked reasonable grounds to arrest him. Plaintiff further claims “defendants”

conspired to unlawfully and maliciously detain him and he was never informed of the grounds for

his detention. Plaintiff alleges this conduct deprived him of his right to liberty, due process of law,

and equal protection in violation the First, Fifth, and Fourteenth Amendments to the Constitution.

(See id. ¶¶ 37-45). He seeks judgment against Wilford, the Henry County Sheriff Department, the




1 According to the public website for Henry County, Judge John S. Collier is a judge in the Henry County Court of

Common Pleas.
                                                          2
Henry County Sheriff, Steward, Napoleon Police Chief, and the Napoleon Police Department for

compensatory and punitive damages.

          In Count III, Plaintiff claims that the Wilford, Steward, and Hamler Fire and Rescue, and

John Doe paramedics were operating under the direction and control of the Henry County Sheriff,

Napoleon Police Department, and the Napoleon Police Chief, and these defendants acted under

color of law pursuant to “policy, procedure, and official customs” and “city officials” knowingly and

recklessly, or with deliberate indifference, disregarded Plaintiff’s rights by failing to supervise,

instruct, and discipline the police officers and paramedics regarding his constitutional rights. He

further alleges that “defendants” ratified the unconstitutional conduct of the Napoleon police

officers, which resulted in the violation of his constitutional rights under the First, Fifth, and

Fourteenth Amendments. (Id. ¶¶ 47-49). Plaintiff seeks compensatory and punitive damages against

the City of Napoleon, Village of Hamler, Henry County Sheriff, and the Napoleon Police Chief. (Id.

at 12).

          In addition to compensatory and punitive damages for alleged constitutional violations,

Plaintiff seeks a declaration that Defendants violated his constitutional rights. (See id. ¶¶ 51-62).

                                         STANDARD OF REVIEW

          Although pro se pleadings are liberally construed, Boag v. MacDougall, 454 U.S. 364, 365 (1982)

(per curiam); Haines v. Kerner, 404 U.S. 519, 520 (1972), I am required to dismiss an in forma pauperis

action under 28 U.S.C. § 1915(e) if it fails to state a claim upon which relief can be granted, or if it

lacks an arguable basis in law or fact. Neitzke v. Williams, 490 U.S. 319 (1989); Lawler v. Marshall, 898

F.2d 1196 (6th Cir. 1990); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996). A claim

lacks an arguable basis in law or fact when it is premised on an indisputably meritless legal theory or

when the factual contentions are clearly baseless. Neitzke, 490 U.S. at 327. A cause of action fails to

state a claim upon which relief may be granted when it lacks “plausibility in the complaint.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 564 (2007).

                                                     3
                                                ANALYSIS

        “In order to plead a federal cause of action under § 1983, a plaintiff must plead two

elements: ‘(1) deprivation of a right secured by the Constitution or laws of the United States (2)

caused by a person acting under color of state law.’” Tate v. Comrie, No. 5:16CV3090, 2018 WL

1409288, at *4 (N.D. Ohio Mar. 21, 2018) (emphasis removed) (quoting Hunt v. Sycamore Cmty. Sch.

Dist. Bd. of Educ., 542 F.3d 529, 534 (6th Cir. 2008) (citations omitted)); Waters v. City of Morristown,

TN, 242 F.3d 353, 358-59 (6th Cir. 2001) (same) (citation omitted).

        A.   Claims barred by Heck, Younger, Rooker-Feldman, and Preiser

        Plaintiff alleges that a state criminal case was brought against him and presided over by Judge

John Collier. (Doc. 1 ¶ 35). He provides no further information in the Complaint regarding the

status or outcome of the state criminal case. Among Plaintiff’s allegations are that he was unlawfully

interrogated, arrested without a warrant and without cause, not read his rights, and entrapped. To

the extent that the criminal proceeding referred to in the Complaint has been concluded, and

success on his claims in the instant action would call into question the validity of those proceedings,

Plaintiff’s claims are not cognizable under § 1983 unless he has succeeded in having any resulting

conviction or sentence invalidated or called into question by a federal habeas corpus proceeding,

which he has not alleged. Heck v. Humphrey, 512 U.S. 477, 487 (1994). Plaintiff’s claims challenging

the validity of any conviction or sentence cannot be brought pursuant to § 1983 – his sole federal

remedy is habeas corpus. See Preiser v. Rodriguez, 411 U.S. 475, 599 (1973).

        To the extent that Plaintiff’s Complaint attacks an ongoing criminal case, I must abstain

from interfering with those state court proceedings. Younger v. Harris, 401 U.S. 37 (1971). And to

the extent that this action amounts to an appeal of those state court proceedings, Plaintiff’s claims

are barred by the Rooker-Feldman doctrine because appeals of state court judgments can only be made

to the United States Supreme Court. See Rooker v. Fidelity Trust Co., 263 U.S. 412 (1923); District of

Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).

                                                     4
        To the extent that Plaintiff’s claims are not barred by Heck, Younger, or Rooker-Feldman, his

claims are nevertheless subject to dismissal for the reasons that follow.

        B. Hamler Fire and Rescue, Napoleon Police Department, and Henry County
           Sheriff Department are Dismissed

        Defendants Hamler Fire and Rescue, Napoleon Police Department, and the Henry County

Sheriff Department are not sui juris and, therefore, not legal entities capable of being sued. See

Tysinger v. Police Dep’t of City of Zanesville, 463 F.3d 569, 572 (6th Cir. 2006) (the Police Department is

not a juridical entity subject to suit under Ohio law) (citation omitted); Elkins v. Summit Cty., Ohio,

No. 5:05–cv–3004, 2008 WL 622038, at *6 (N.D. Ohio Mar.5, 2008) (“[a]dministrative units of a

local government, such as a municipal police department, are not sui juris because they lack the

power to sue, and cannot be sued absent positive statutory authority,” which has not been granted in

Ohio); Lathan v. City of Cleveland, No. 1:12 CV 37, 2012 WL 1708762, at *2 (N.D. Ohio May 15,

2012) (municipal fire departments and divisions of EMS are not proper parties because

administrative units of a local government, such as a municipal police departments and fire

departments, are not sui juris because they lack the power to sue and cannot be sued absent positive

statutory authority) (citation omitted); Hicks v. City of Barberton, 2011 WL 3022089 (N.D. Ohio July

22, 2011) (citations omitted) (finding that the Barberton Fire Department Emergency Medical

Service is not an entity capable of being sued); Barrett v. Wallace, 107 F. Supp. 2d 949, 954-55 (S.D.

Ohio 2000) (“Under Ohio case law, a county sheriff’s office is not a legal entity that is capable of

being sued.”) (citing Batchik v. Summit County Sheriff’s Dept., No. 13783, 1989 WL 26084, at *1 (Ohio

Ct. App. Mar. 15, 1989) (unreported)).

        Therefore, Plaintiff’s claims against the Napoleon Police Department, Hamler Fire and

Rescue, and Henry County Sheriff Department are not legally plausible, and I dismiss those

defendants from this action pursuant to § 1915(e)(2).

        Claims against the administrative units of a governmental entity are construed as claims

against the governmental entity itself. Therefore, I construe Plaintiff’s claims against the Napoleon
                                                     5
Police Department, Hamler Fire and Rescue, and the Henry County Sheriff Department as claims

against the City of Napoleon, the Village of Hamler, and Henry County.

        C. Hamler Village, City of Napoleon, and Henry County are Dismissed

        Governmental entities may not be sued under 42 U.S.C. § 1983 for an injury inflicted by

employees or agents under a respondeat superior theory of liability. See Monell v. Dep’t of Soc. Servs., 436

U.S. 658, 691(1978). “Instead, it is when execution of a government’s policy or custom, whether

made by its lawmakers or by those whose edicts or acts may fairly be said to represent official policy,

inflicts the injury that the government as an entity is responsible under § 1983.” Id. at 694. In order

to state a plausible § 1983 claim against a governmental entity, “a plaintiff must ‘identify the policy,

connect the policy to the [governmental entity] itself and show that the particular injury was incurred

because of the execution of that policy.’” Jordan v. City of Detroit, 557 F. App’x 450, 454 (6th Cir.

2014) (quoting Graham ex rel. Estate of Graham v. Cty. of Washtenaw, 358 F.3d 377, 383 (6th Cir. 2004)).

        In this case, Plaintiff makes the following allegation concerning governmental liability for the

actions of administrative units and employees: “pursuant to policy, procedure, and official customs,

city officials did knowingly, recklessly, or with deliberate indifference and callous disregard of

plaintiff’s rights, failed to instruct, supervise, control, and discipline on a continuing basis Defendant

Police and Paramedics in their duties to refrain from [the violation of plaintiff’s constitutional

rights].” (Doc. 1 ¶ 47). Beyond this non-specific conclusory statement, Plaintiff fails to identify any

specific custom or policy of the City of Napoleon, Village of Hamler, or Henry County (or the

administrative units of the City of Napoleon, Village of Hamler, or Henry County) concerning the

alleged constitutional violation, or show how any such custom or policy caused the claimed

violation.

        Accordingly, Plaintiff fails to state a plausible claim against City of Napoleon, Village of

Hamler, or Henry County, and I dismiss those claims pursuant to § 1915(e)(2).




                                                      6
        D. Henry County Sheriff and Napoleon Police Chief are Dismissed

        Plaintiff sues the Sheriff and Chief in their individual and official capacities. “An official

capacity claim filed against a public employee is equivalent to a lawsuit directed against the public

entity which that agent represents.” Claybrook v. Birchwell, 199 F.3d 350, 356 (6th Cir. 2000) (citing

Kentucky v. Graham, 473 U.S. 159, 165 (1985)). Therefore, Plaintiff’s official capacity claims against

the Sheriff and Chief are equivalent to claims against Henry County and the City of Napoleon,

respectively, which I have addressed and dismissed, supra.

        Plaintiff claims that defendants Henry County Sheriff and Napoleon Police Chief in their

individual capacity failed to train and supervise their subordinates, resulting in the violation of

Plaintiff’s constitutional rights. (See Doc. 1 ¶¶ 7, 8, 47). As an initial matter, respondeat superior is not a

proper basis for liability under § 1983. Monell, 436 U.S. at 691. A section § 1983 failure to supervise

and train claim cannot be based upon a supervisor’s mere right to control employees or awareness

of an employee’s misconduct. See Leary v. Daeschner, 349 F.3d 888, 903 (6th Cir. 2003); Bellamy v.

Bradley, 729 F.2d 416, 421 (6th Cir. 1984). “[A] supervisory official’s failure to supervise, control or

train the offending individual is not actionable unless the supervisor ‘either encouraged the specific

incident of misconduct or in some other way directly participated in it. At a minimum a plaintiff

must show that the official at least implicitly authorized, approved, or knowingly acquiesced in the

unconstitutional conduct of the offending officers.’” Shehee v. Luttrell, 199 F.3d 295, 300 (6th Cir.

1999) (quoting Hays v. Jefferson County, Ky., 668 F.2d 869, 874 (6th Cir. 1982)).

        Beyond Plaintiff’s conclusory allegation that the Sheriff and Chief failed to train and

supervise their subordinates, there are no factual allegations in the Complaint from which I may

infer that the Henry County Sheriff and Napoleon Police Chief implicitly authorized, approved, or

knowingly acquiesced in the alleged unconstitutional conduct of their subordinates. See Hays, 668

F.2d at 874. The only specific factual allegations concerning these defendants simply state that they

are responsible for their respective units and that defendant officers and paramedics were under

                                                      7
their direction and control. (See Doc. 1 ¶¶ 7, 9, 11, 47). But the mere right to control, without any

allegation that direction and control was exercised with respect to the alleged unconstitutional

conduct, is not enough to support § 1983 liability. Monell, 436 U.S. at 694 n.58 (citation omitted).

        Nor are Plaintiff’s numerous generic references to defendants, deputies and officers

sufficient to support a plausible claim that the Henry County Sheriff or Napoleon Police Chief

directed and controlled their subordinates. “Merely listing names in the caption of the complaint

and alleging constitutional violations in the body of the complaint is not enough to sustain recovery

under § 1983.” Gilmore v. Corr. Corp. of Am., 92 F. App’x 188, 190 (6th Cir. 2004); see also Frazier v.

Mich. 41 F. App’x 762, 764 (6th Cir. 2002) (affirming dismissal of complaint that did not allege with

any degree of specificity which of the named defendants were personally involved in or responsible

for each alleged deprivation of federal rights).

        Accordingly, Plaintiff fails to state plausible § 1983 claims against the Henry County Sheriff

and Napoleon Police Chief, and I dismiss those claims pursuant to § 1915(e)(2).

        E.   Sheriff Deputy Wilford and Napoleon Police Officer Steward are Dismissed

        Plaintiff sues Wilford and Steward in their individual and official capacities, and I have

already addressed and dismissed those official capacity claims. Claybrook, 199 F.3d at 356 (“An

official capacity claim filed against a public employee is equivalent to a lawsuit directed against the

public entity which that agent represents.”).

        With respect to his individual capacity claims, Plaintiff’s numerous generic allegations against

unspecified defendants, deputies, and officers are insufficient to support a plausible § 1983 claim

against Wilford or Steward. See Gilmore, 92 F. App’x at 190; Frazier, 41 F. App’x at 764. Plaintiff’s

only specific factual allegations against Wilford are that (1) he “maliciously without need or

provocation” removed Plaintiff from his vehicle on May 4, 2017 (Doc, 1 ¶ 1); (2) after the

paramedics left the hospital “Wilford continued to harass and question the plaintiff” (Id. ¶ 8); (3) he

“radioed in backup to central dispatch” (Id. ¶ 18); (4) while at the hospital, “Wilford and Ptl. Steward

                                                    8
acting under color of law assaulted and beat the plaintiff” (Id. ¶ 30); and (5) he stated “you just

assaulted an officer” after hours of questioning, harassment, and refusing to allow plaintiff access to

his cell phone (Id. ¶ 43). The only specific allegations against Steward are that (1) Steward was

observed running toward the area in the hospital emergency room where Plaintiff was being treated

(Id. ¶ 20); (2) he told Plaintiff he was being placed under arrest (Id. ¶ 21); (3) while being escorted

from the hospital emergency room Plaintiff “nonchalantly” stated to an unknown officer “your [sic]

lucky” and Steward “came around from behind me and said ‘What did you say?’” (Id. ¶ 28); and (4)

Steward and Wilford assaulted and beat Plaintiff while at the hospital (Id. ¶ 30).

         These allegations, on their face, do not allege plausible constitutional violations2 or are not

cognizable § 1983 claims for the reasons set forth above, or both. Iqbal, 556 U.S. at 67 (in order to

state a plausible claim for relief, plaintiff must offer more than conclusory statements and

“defendant-unlawfully-harmed me accusations”). Accordingly, I dismiss Plaintiff’s claims against

Wilford and Steward pursuant to § 1915(e)(2).

         F. Plaintiff’s State Law Claim are Dismissed without Prejudice

         Plaintiff state law tort claims include intentional infliction of emotional distress, negligence,

and assault and battery. A district court may decline to exercise supplemental jurisdiction over state

law claims when the claims supporting original jurisdiction are dismissed. See 28 U.S.C. § 1367(c)(3).

         Plaintiff asserts subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332. Federal

diversity jurisdiction pursuant to § 1332 exists when the amount in controversy exceeds $75,000.00



2 With respect to Plaintiff’s allegation that Wilford and Steward beat and assaulted him while at the hospital, he does not
assert an excessive force claim against either defendant. Instead, Plaintiff alleges that Wilford and Steward acted under
the direction and control of the Henry County Sheriff, Henry County Sheriff Department, Napoleon Police
Department, and Napoleon Police Chief who, Plaintiff claims, violated his constitutional rights under the First, Fifth,
and Fourteenth Amendments because they directed and/or approved of “police brutality which resulted in the excessive
use of force.” (Doc. 1 ¶ 49). But I dismissed Plaintiff’s claims against the Henry County Sheriff, Henry County Sheriff
Department, Napoleon Police Department, and Napoleon Police Chief for the reasons already stated. While I am
required to read Plaintiff’s pro se complaint indulgently, I am not required to construct factual allegations or construct
legal claims on Plaintiff’s behalf. Erwin v. Edwards, 22 F. App’x 579, 580 (6th Cir. 2001) (liberal construction of a pro se
litigant’s pleadings does not require the court to conjure allegations on his behalf); Beaudett v. City of Hampton, 775 F.2d
1274, 1277 (4th Cir. 1985) (courts are not required to construct claims on plaintiff’s behalf or “explore exhaustively all
potential claims of a pro se plaintiff”).
                                                               9
and when there is complete diversity between the Plaintiff and the Defendants. That is, “diversity

jurisdiction does not exist unless each defendant is a citizen of a different State from each plaintiff.”

Owen Equipment & Erection Co. v. Kroger, 437 U.S. 365, 373 (1978) (emphasis in original).

        A plaintiff asserting diversity as a basis for federal subject matter jurisdiction must allege the

citizenship of each party, not merely the residence of each party because residence and citizenship

are not synonyms for the purpose of determining diversity jurisdiction under § 1332. See Medline

Diamed, LLC v. Libassi, No. 5:10-CV-02906, 2010 WL 5463831, at *2 (N.D. Ohio Dec. 29, 2010)

(for the purpose of diversity jurisdiction, a person is a citizen of the state where he is domiciled and

domicile is not synonymous with residence) (citing Newman–Green, Inc. v. Alfonzo–Larrain, 490 U.S.

826, 828 (1989); Mississippi Band of Choctaw Indians v. Holyfield, 490 U.S. 30, 48(1988)).

        Plaintiff alleges that he is a legal resident of the State of Michigan but does not allege his

citizenship or the citizenship of any of the defendants. The burden of establishing federal subject

matter jurisdiction rests on the party seeking the federal forum, and it is Plaintiff’s obligation to

allege the citizenship of each party. See Hertz Corp. v. Friend, 559 U.S. 77, 96-97 (2010). This Plaintiff

has failed to do and, therefore, has failed to establish subject matter jurisdiction pursuant to 28

U.S.C. § 1332.

        I have dismissed all of Plaintiff’s federal claims brought pursuant to 28 U.S.C. § 1331.

Having dismissed all of Plaintiff’s federal claims, and there being no other basis for federal subject

matter jurisdiction, I decline to exercise supplemental jurisdiction over Plaintiff’s state law claims

and dismiss those claims without prejudice. Musson Theatrical, Inc. v. Federal Express Corp., 89 F.3d

1244, 1255 (6th Cir. 1996) (when all federal law claims are dismissed before trial, the balance of

considerations usually point to dismissing the state law claims) (collecting cases).

                                              CONCLUSION

        For the reasons stated above, I dismiss Plaintiff’s federal claims pursuant to 28 U.S.C. §

1915(e). I dismiss Plaintiff’s state law claims without prejudice.

                                                     10
       Plaintiff’s motions to file a reduced number of copies, for transfer to a different correctional

facility, and for summary judgment are denied. (Doc. 5, 7, 8).

       I certify pursuant to 28 U.S.C. § 1915(a)(3) that an appeal from this decision could not be

taken in good faith.


       So Ordered.

                                                       s/ Jeffrey J. Helmick
                                                       United States District Judge




                                                  11
